DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947).
Stanga teaches a method for manufacturing (stabilizing) an aqueous dispersion containing particles of vinyldifluoride (VDF) based polymer [Abstract].  With respect to claims 1, 5-12, and 16-20,the reference teaches neutralization [0197] which includes a pH within the 6.5 to 8.7 presently claimed, semicrystalline structures [0062-0063], non-ionic surfactants [0125],  comonomers [0044-0061], particles less than 1 µm [0031] which includes the ranges presently claimed, inorganic fillers [0026, 0176], and polymers [Abstract].  Process steps are taught as well [0127-0152].  With respect to claims 13-15, the reference teaches the manufacture of a separator in an electrochemical cell [Absract], porous material (membrane) [0155], and powder [0009] for electrodes [0005]. 
Some “picking and choosing” may be required to arrive at the presently claimed invention.

It would have been obvious for a method of manufacturing (stabilizing) an aqueous dispersion and composition, as taught by Stanga, to have the steps and compounds presently claimed, as within the teachings of Stanga, because the reference is directed to the production of electrodes.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947) in view of Tsuda (US 2015/0329701).
Stanga is discussed above.
	With respect to claims 2-4, Stanga does not appear to expressly teach nonionic compounds according to Formula (S-1).
	Tsuda teaches nonionic surfactants for fluoropolymer aqueous dispersions [Title; Abstract] with fabrics (fibers) for making electrodes [0122].  The reference teaches nonionic surfactants within the presently claimed formula (S-1) [0049-0060].  The nonionic surfactants provide excellent mechanical and storage stability [0064].
It would have been obvious for a method and composition, as taught by Stanga, with nonionic surfactants falling within formula (S-1), as taught by Tsuda, because both references are directed to the manufacture and compositions for making electrodes.  The nonionic surfactants of Tsuda provide excellent mechanical and storage stability.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1761